Name: Commission Regulation (EC) No 1666/2001 of 17 August 2001 adapting certain fish quotas for 2001 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|32001R1666Commission Regulation (EC) No 1666/2001 of 17 August 2001 adapting certain fish quotas for 2001 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas Official Journal L 223 , 18/08/2001 P. 0004 - 0008Commission Regulation (EC) No 1666/2001of 17 August 2001adapting certain fish quotas for 2001 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 23(1) thereof,Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas(3), and in particular Article 4(2) thereof,Whereas:(1) Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98(4), as last amended by Regulation (EC) No 2765/2000(5), stipulate which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96.(2) Council Regulation (EC) No 2848/2000(6) fixes fish quotas for certain stocks in 2001.(3) Within the terms of Article 4(2) of Regulation (EC) No 847/96, certain Member States have asked to withhold a fraction of their quotas to be transferred to the following year. Within the limits indicated in that Article, the quantities withheld shall be added to the quota for 2001.(4) According to the information communicated to the Commission, certain Member States have fished in excess of permitted landings for some stocks in 2000. In accordance with Article 5(1) of Regulation (EC) No 847/96, deductions from national quotas for 2001 should be made at a level equivalent to the quantity fished in excess, without prejudice to the application of Article 5(2).(5) In conformity with Article 5(2) of Regulation (EC) No 847/96, weighted deductions from national quotas for 2001 should be made in the case of overfishing of permitted landings in 2000 for those stocks identified as such in Article 5 of and Annex III to Regulation (EC) No 2742/1999.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1The quotas fixed in Regulation (EC) No 2848/2000 are increased or reduced as shown in the Annex.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 115, 9.5.1996, p. 3.(4) OJ L 341, 31.12.1999, p. 1.(5) OJ L 321, 19.12.2000, p. 5.(6) OJ L 334, 30.12.2000, p. 1.ANNEX>TABLE>n.a. Not applicable.